El Juez Asociado Sr. Wolf
emitió la opinión del tribunal.
En el presente caso en el cual se interpuso apelación contra nna orden dictada por la Corte de Distrito de San Juan denegando la aprobación de una exposición del caso el ape-lado presentó nna moción para que la apelación fuera deses-timada. Dicha moción se funda en el hecho de que la regla 64 del Reglamento del Tribunal Supremo de Puerto Rico concede nn remedio al apelante para el caso de qne la corte inferior se negare a aprobar nna exposición del caso o pliego *529de excepciones. Ya tuvimos ocasión de considerar esta cues-tión en el caso de Ríos et al. v. Ríos, 15 D. P. R., 280, en el cual resolvimos que si bien el apelante podría fundarse en la re-gla 64 de este tribunal, era sin embargo, un remedio natural para presentar la cuestión a la consideración de este tribunal la apelación interpuesta contra una orden dictada después de la sentencia y no vemos razón por la que debamos cambiar de parecer. La moción para desestimar la’ apelación debe ser declarada sin lugar.
Pasando abora a considerar los méritos de la apelación nos encontramos con que el apelante en 3 de julio presentó una moción solicitando prórroga para archivar la exposición del caso; la apelación, sin embargo, fué interpuesta el día 22 de junio y el término para presentar dicha exposición del caso había vencido en 2 de julio; por tanto la Corte de Distrito de San Juan no tenía facultad para prorrogar el término para la presentación de la referida exposición. Hemos resuelto en el día de hoy una cuestión semejante en el caso de Ex parte Delíz et al. v. Franco, en el cual resolvimos que una prórroga concedida después de vencer el día fijado por la ley para presentar la exposición del caso no podía beneficiar al apelante y citamos en dicho caso todas las autoridades. No establece diferencia alguna, como alega el apelante, el hecho de que el apelado no hubiera hecho ninguna moción en la corte inferior puesto que la corte carecía de facultades para aprobar la exposición del caso en tales circunstancias, ha-biendo procedido dicha corte correctamente al negarse a apro-barla.
Debe confirmarse la orden apelada.

Denegada la moción de desestimación y con-firmada la orden apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciado Aldrey. ;
Los Jueces Asociados Sres. Del Toro' y'Hutchison firma-ron haciendo constar estar conformes'con'l:a resolución.